This was an application to this court for a writ of habeas corpus for the purpose of discharge on bail.
It appears from the petition and the return thereto that upon a preliminary examination before E.G. McComas, county judge of Beckham county, the petitioner, Jim Roles, was held to the district court to answer upon a charge that he did kill and murder one Perry Parish; that he made application for bail before T.P. Clay, judge of the district court of Beckham county, and the said judge refused to allow bail. It is further averred that the proof was not evident, nor the presumption great; that the evidence on the part of the state was wholly circumstantial. Without entering into a discussion of the evidence, we deem it sufficient to say that, upon a careful consideration of the same, we are of the opinion that the petitioner is not entitled to be admitted to bail as a matter of legal right.
It is therefore considered and adjudged that the writ be denied, and bail refused. *Page 399